DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the Reply filed 03 March 2021, Applicant amended:
The specification thereby overcoming the specification objection; 
Claims 1-5 and 9-10 to replace the nonce term “imaging unit” with the term “camera” that one of ordinary skill in the art would understand as being a structural element; thus, the claim interpretation under 35 USC 112(f) is withdrawn; and
Amended the claims thereby overcoming all of the rejections under 35 USC 112(b).
Response to Arguments
Applicant's arguments filed 03 March 2021 have been fully considered but they are not persuasive.
Applicant argues, on pages 12-13, that Muramatsu merely discloses an application scheduler and timing charts for scheduling various applications programs to be executed and not separation of the multiple image frames as recited in claims 1 and 11.  Fig. 6 and [0048] of Muramatsu were cited by Applicant as supporting these arguments.  
In rebuttal, it appears that Applicant does not fully appreciate the range and scope of disclosure provided by Muramatsu.  Yes, Muramatsu schedules applications to 
Fig. 3 graphically illustrates separation, by the image processors 16A-M into separate streams of data to individual Applications 1-N.  

    PNG
    media_image1.png
    716
    751
    media_image1.png
    Greyscale

Furthermore, Fig. 2 confirms that the separated frame images are scheduled to be sent to a) a Lane Deviation Alarm in which lane recognition processing is performed (aka a “recognition target”) and b) a Drive Recorder application in which image compression and data integration is performed (aka a “storage target”).  Fig. 2 also shows that separate images may be sent to each application (see the differing image 

    PNG
    media_image2.png
    670
    904
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    400
    691
    media_image3.png
    Greyscale

Fig. 8b further illustrate separation of the multiple, source frames F0, F1, F2, F3, F4 and F5 intro respective first and second given numbers of frame images as “recognition target” and “storage target”.  More specifically: see Fig. 8b, paragraph [0051]- [0052] in which frames F0-F5 are separated into (1) a first number of frames (F0 and F3, images 1 and 2) for lane deviation/recognition and (2) a second number of frames (F1, image 3} for storage by drive recorder 302.  Note also the configurability of the image processing applications illustrated in Figs. 11-14 and 16 and described in the corresponding paragraphs of disclosure such as [0058]-[0068].  
Lastly, it was noted in the first Office Action that “to be stored” and “to be recognized” are mere intended use that are amply met by Muramatsu in the above citations showing storing and recognizing actions actually being performed instead of merely intended.  These intended use claim interpretation findings made in the first 
Lastly, the arguments regarding claim 11, pages 13-14, essentially rely upon and are parallel to the arguments raised for claim 1.  These arguments have been fully considered but they are not persuasive for the reasons provided above and as more fully explained below in the prior art rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu (US 2010/0157060).
Claim 1
In regards to claim 1, Muramatsu discloses a camera system mountable on a vehicle {Figs. 1a, 1b illustrate more than just a camera system that is merely “mountable” and requiring only the ability to be mounted on a vehicle.  Indeed, these figures show a camera actually mounted on a vehicle 1}, comprising:
a camera to capture multiple frame images of an outside of the vehicle in a given cycle {cameras 2, 3 and 6 of Figs. 1a and 1b capture images of an outside of vehicle 1.  As to multiple frames, the video generated by the cameras 2, 3 and 6 has multiple frames as illustrated by Fig. 6 and explained in paragraph [0048]}; and
an image processor to obtain the multiple frame images from the camera and separate the multiple frame images into a first given number of frame images as a recognition target and a second given number of frame images as a storage target to be stored in an image recorder, the image processor separately outputting the first and second given numbers of frame images to be recognized and stored, respectively
{See Fig. 3 illustrating a plurality of image processors 16A-16M and Applications 151-15N that separate the multiple image frames (output from the image pickup device 6) and are implemented within device controller 13 per paragraph [0040].  As shown in Fig. 2, these Applications 151-15N include a Video Album application in which color correction image processing function is performed; a Lane Deviation Alarm in which lane image recognition is applied and Collision Avoidance in which lane image recognition as well as object/vehicle detection and recognition are performed.  See also paragraphs [0033], [0038]-[0041].  
The Video Album (low or hi image quality) and/or Drive Recorder correspond to the storage target.  The Intruding Vehicle Alarm, Lane Keeping Assistance, Lane Deviation Alarm and/or Collision Avoidance correspond(s) to the recognition target.  
Fig. 6, 8a, 8b, 9a, 9b, 10a, and 10b further illustrate separation of the multiple, source frames F0, F1, F2, F3, F4 and F5 intro respective first and second given numbers of frame images as “recognition target” and “storage target”.  See, for example, Fig. 8b, paragraph [0051]- [0052] in which frames F0-F5 are separated into (1) a first number of frames (F0 and F3, images 1 and 2) for lane deviation/recognition and (2) a second number of frames (F1, image 3} for storage by drive recorder 302.  Note also the configurability of the image processing applications illustrated in Figs. 11-14 and 16 and described in the corresponding paragraphs of disclosure such as [0058]-[0068].  Lastly, it is noted that “to be stored” and “to be recognized” are mere intended use that are amply met by Muramatsu in the above citations showing storing and recognizing actions actually being performed instead of merely intended}.

It is recognized that the citations and evidence provided above are derived from potentially different embodiments.  Nevertheless, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have employed combinations and sub-combinations of the disclosed embodiments because doing so merely combines prior art elements according to known methods to yield predictable results while drawing from a single prior art reference document.
Claim 2
{see above citations for claim 1 while noting that “to be stored” and “to be recognized” are mere intended that are amply met by Muramatsu in the above citations showing storing and recognizing actions actually being performed instead of merely intended}.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu as applied to claims 1 and 2 above, and further in view of Ohbuchi (US 2011/0317030) and Gutta  (US 20090175536 A1).
Claim 3
In regards to claim 3, Muramatsu discloses wherein the image processor applies {As further detailed above, the Intruding Vehicle Alarm, Lane Keeping Assistance, Lane Deviation Alarm and/or Collision Avoidance applications correspond(s) to the recognition target because each involves some type of recognition as per paragraphs [0033], [0038]-[0041].  Further and as shown by Fig. 2, each such application (e.g. Collision Avoidance) has associated image processing function(s)},
wherein the image processor generates the second given number of frame images of the storage target by applying {As further detailed above, The Video Album (low or hi image quality) and/or Drive Recorder correspond to the storage target because each involves some type of frame storage as per paragraph [0053].  Further and as shown by Fig. 2, each application (e.g. Video Album) has associated image processing function(s) which are described in paragraph [0038] as including image (color) correction which is a concept closely related to color conversion}.
Although Muramatsu discloses a variety of image processing functions that may be configurably defined for each type of application (storage-based or recognition-based applications) as per Figs. 2 and particularly, Figs. 11-14 and 16 and described in the corresponding paragraphs of disclosure such as [0058]-[0068], Muramatsu is not relied upon to disclose that image correction is applied to the first given number of frame images of the recognition target or that color conversion is applied to the second given number of frames of the storage target.
Ohbuchi is analogous reference because it is from the same field of endeavor by employing video cameras mounted on a vehicle (paragraph [0058]) and performing both image processing (103) and recognition (105).  Ohbuchi also teaches that applying gamma correction to images/frames for a recognition target/application is conventional.  See Fig. 1 and paragraph [0028] particularly signal processing section 103 and recognition section 105 that receives images/frames that have been subject to image correction (gamma correction).
Gutta is analogous art because it solves a similar problem of color space conversion for video storage.  Gutta teaches that color conversion is applied to the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Muramatsu’s variety of image processing functions that may be configurably defined for each type of application (storage-based or recognition-based applications) to include 1) applying conventional image correction (gamma correction) that to images/frames for a recognition target/application as taught by Obuchi because such image correction improves image quality for recognition and/or because doing so merely combines prior art elements according to known methods to yield predictable results and 2) applying conventional color conversion to the first given number of frame images of the recognition target already subjected to the image correction before outputting the second given number of frames of the storage target as taught by Gutta because it permits the conversion of standard ISO RGB data from a camera to be converted to a rendered color space for archiving as motivated by Gutta in [0022]. 

Claim 4
See above rejection of claim 3 which includes citations to the gamma correction specified for the image correction in this claim.
Claims 6-8 (Non-elected, Withdrawn)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu as applied to claim 1 above, and further in view of Marcellin (US 20180070024 A1).
Claim 9
In regards to claim 9, Muramatsu discloses wherein the camera captures the framed images at a frame rate of {see Fig. 2 Camera Control which includes fast/slow shuttering control for the camera but does not mention highly conventional camera frame rates of 10 to 60 fps},
wherein the camera system outputs each of the frame images of the recognition target and the frame images of the storage target at a {Muramatsu is concerned with processing rate as shown in the Rate column in Fig. 2 and as per paragraph [0033].  See also paragraph [0049] which employs DMA transfer to transfer the images which is a faster way to transfer images that skips/does not load the CPU during the transfer process thus indicating that high performance processing and transfer are within the disclosure of Muramatsu.  Note also the indefinite nature of the claim as discussed in the 112(b) rejection above.} 
	Marcellin is an example showing that the claimed camera’s image capturing frame rate is highly conventional.  See paragraph [0004] referring to “industry-defined sampling rates or frequencies” including 24, 30 and 50 frames per second. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 
It would also have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Muramatsu wherein the camera system outputs the frame images of the recognition target and the frame images of the storage target at a transfer rate of 0.5 to 10 gigabyte per second because Muramatsu is clearly concerned with fast processing by parallel processing frames using plural image processors 16A-16M and Applications 151-15N as well as fast DMA memory transfers facilitating speedier throughput.  Moreover, achieving a particular output speed is considered obvious because it is merely routine optimization. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP 2145.05(II)(A). 

s 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu as applied to claim 1 above, and further in view of Nix (US 2017-0113664A1).
Claim 10
Although Muramatsu discloses the camera system of claim 1, Muramatsu is not relied upon to disclose the event recording system of claim 10.
Nix is a highly analogous system from the same field of endeavor by providing driver assistance to a driver of a vehicle using cameras mounted to a vehicle (see abstract, Fig. 2 and cites below) and image processing capabilities that include recognition (see machine vision cameras 417 in paragraphs [0070]-[0072] and [0106] which identifies objects}.
Nix also teaches an event recording system comprising:
a camera system {machine vision cameras 417, Fig. 3.  See also cameras in Fig. 2 which are part of the sensors};
a vehicle controller to perform recognition of the frame image of the recognition target and control the vehicle in accordance with a result of the recognition {vehicle control system 230 shown in Fig. 2 and described in paragraphs [0041]-[0042], [0076]-[0078]};
a sensor to detect a behavior of the vehicle {see the sensors in Fig. 3  detecting vehicle speed, acceleration steering angle, brake deployment, etc in [0034], [0037]};
a communicator to communicate with external equipment and obtain external data from the external equipment one of when the sensor detects an event related to a {see extra-vehicle communication module 224 and external device interface 212 in Fig. 2.  See also event detector 114 that applies surprising event ruleset 112 to obtain external data such as map data, weather conditions per paragraphs [0040]-[0041] in order to determine a context of the driver, vehicle, and environment and perform an action based on the context (e.g., altering operation of an ADAS system).  Further, the extra-vehicle communication module 224 may retrieve other vehicle data to determine a surprising event using vehicle-vehicle data transfer and/or vehicle-to-infrastructure data transfer as per paragraphs [0035], [0063] and in response to event trigger 536 in paragraph [0095].  See also paragraph [0060]-[0063] in which rare events may be identified and categorized (stored) using data snapshots that include sensor data.  Triggers include both internal own vehicle per [0096] and events occurring on other vehicles per paragraph [0097]}.
the external data including at least one of pre-event data and post event data, the pre-event data representing phenomena existing prior to occurrence of the event, the post event data representing phenomena existing after occurrence of the event {see citations for the recorder below}, and
a recorder to make a record of the events, the frame images of the storage target, and the external data while associating the events, the frame images of the storage target, and the external data with each other {Storage device 208.  In particular, see the event data buffer 346 in paragraphs [0064]-[0065] in which external data before and/or after the event is compiled by event data file generator 348/538 and as per paragraph [0096] the data includes video (frame images of the storage target) and associated the frame images, events and the external data (data received from the BUS which includes internal data such as speed, steering angle and external data such as map, position, weather data as per above).  See also Tables 2 and 3}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Muramatsu’s camera system to include an event recording system having the limitations of claim 10 as taught by Nix because doing so permits a more robust testing and analysis system for Advanced Driver Assistances (ADAS) systems as motivated by Nix in paragraphs [0004]-[0006] and/or because doing so merely combines prior art elements according to known methods to yield predictable results.  
Claim 11
The rejection of claim 10 above applies mutatis mutandis to the corresponding limitations of claim 11.  Indeed, claim 11 is merely a method claim version of apparatus claim 1 with nearly identical language except for minor, non-substantive adaptations to change claim formats from system to method.  Moreover, the citations above include methodologies.

Allowable Subject Matter
Claim 5 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Muramatsu is the closest prior art.  Although Muramatsu’s image processors 16A-16M and Applications 151-15N separate the multiple image frames (from the image pickup device 6) into storage-target and recognition target frames corresponding to the storage and recognition-type of applications and configurably define for each type of application (storage-based or recognition-based applications) what type of image processing is performed, claim 5 further distinguishes over Muramatsu by defining the multiple frame image separation such that the second given number is calculated by subtracting the first given number from a total number of the multiple frame images captured by the camera.  In other words, the total number of captured frame images are uniquely divided between storage target and recognition target with no leftover frames and with no frames being shared between storage-target frames and recognition-target frames (e.g. of Z total frames, separated into X target frames and Y recognition target frames and such that Z = X + Y with no leftover frames and no sharing of frames).  Figs. 6, 8a, 8b, 9a, 9b, 10a, and 10b further illustrate separation of the multiple, source frames F0, F1, F2, F3, F4 and F5 into respective first and second given numbers of frame images as “recognition target” and “storage target” but in each instance there are unprocessed (leftover) frames or sharing of frames between targets that do not meet the limitations of claim 5.  Furthermore, none of the other prior art of record, taken alone or in combination, discloses or suggests the above-noted features, particularly in the context of and including the remaining limitations of claims 1 and 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hoffberg  (US-2012-0017232) discloses the temporary storage medium may be independent of the pattern recognition system. Thus, there may actually be two data streams: the first serving as the desired signal to be stored, and the second to the pattern recognition system. This system is advantageous because is allows a broadcast quality temporary storage, which may be analog in nature, to be separate from the digital signal processing and pattern recognition stage, which need only retain significant information for the pattern recognition, and therefore may be highly compressed, and devoid of various types of information which are irrelevant or of little importance to the pattern recognition functions.  See paragraph [0153].
Lee US 20110032432 A1 discloses a process in which, after doing image recognition, calculates available storage space and resizes images for storage.  See Fig. 9 and paragraphs [0083]-[0084].
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113.  The examiner can normally be reached on M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MICHAEL ROBERT CAMMARATA/Examiner, Art Unit 2486